DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 8-14) in the reply filed on May 20, 2022 is acknowledged.
Newly submitted claims 21-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they have different materially different design, mode of operation, function and effect. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-33 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-12 are rejected under 35 U.S.C 102(a)(2) as being clearly anticipated by Alvarado Castaneda (U.S. 10,678,149).

    PNG
    media_image1.png
    256
    526
    media_image1.png
    Greyscale

	As to claim 8,  Castaneda discloses a method comprising all features of the instant claim such as: applying a voltage to a covering structure (E; W) such that charges are accumulated on a surface of the covering structure; causing a photomask (R) to move over the covering structure such that particles attached to the photomask are attracted to the covering structure by the charges accumulated on the surface of the covering structure ( see col.3, lines 33-36) and irradiating the photomask with light through a light transmission region of the covering structure (see figure 1). 
	As to claim 9, wherein applying the voltage of the covering structure and causing the photomask (R ) to move over the covering structure are performed simultaneously (see col.5, lines 15-35). 
	As to claim 10, wherein irradiating the photomask with the light through the light transmission region of the covering structure is performed when the particles are attracted to the covering structure by the charges (see figure 1).
	As to claim 11, wherein causing the photomask to move over the covering structure is performed such that there is a gap between the photomask and the covering structure (see figure 1).
	As to claim 12, as shown in figure 12, wherein causing the photomask (R ) to move over the covering structure is performed such that the surface of the covering structure is lower than a bottom surface of the photomask (R).
Claims 8-12 and 14 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Moors et al (US 6,781,673).
                                     
    PNG
    media_image2.png
    270
    545
    media_image2.png
    Greyscale

As to claim 8,  Moors discloses a method comprising all features of the instant claim such as: applying a voltage to a covering structure (43) such that charges are accumulated on a surface of the covering structure; causing a photomask (MA) to move over the covering structure such that particles attached to the photomask are attracted to the covering structure by the charges accumulated on the surface of the covering structure and irradiating the photomask with light (PB) through a light transmission region of the covering structure (see figure 7). 
	As to claim 9, wherein applying the voltage of the covering structure and causing the photomask (MA) to move over the covering structure are performed simultaneously (see figure 7). 
	As to claim 10, wherein irradiating the photomask with the light through the light transmission region of the covering structure is performed when the particles are attracted to the covering structure by the charges (see figure 7).
As to claim 11, wherein causing the photomask (MA) to move over the covering structure is performed such that there is a gap between the photomask and the covering structure (see figure 7).
	As to claim 12, as shown in figure 12, wherein causing the photomask (R ) to move over the covering structure (43) is performed such that the surface of the covering structure is lower than a bottom surface of the photomask (MA).
	As to claim 14, wherein the particles attached to the photomask is electrically positive and applying the voltage to the covering structure is performed such that the charges accumulated on the surface of the covering structure is electrically negative. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moors et al (US 6,781,673).
With respect to claim 13, Moors discloses a method comprising substantially all of the limitations of the instant claim as discussed (see figure 7).  The only difference is: the photomask (MA) is electrically positive instead of being electrically negative and the covering structure (43) is electrically negative instead of being electrically position, as recited in the claim.  It is the Examiner’s position that in view of the teachings of Moors, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to reverse the polarities of the photomask and the covering structure so that the photomask is negatively charged and the covering structure (43) is positively charged.  The purpose of doing so would have been to attract the particles from the photomask (MA) to the covering structure (43). 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al (U.S.Pat. 8,084,757); Frisa et al (U.S.Pat. 6,786,222); Bruls et al (U.S.11, 333,984); Delgado (US 2013/0235357 A1) have been cited because they disclose exposure devices having plates for removing particles from the photomask and each of which comprises substantially all of the limitations of the instant claims of the present application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
6/16/22
/HUNG V NGUYEN/Primary Examiner, Art Unit 2882